In ah action jo recover damages by reason of the death of plaintiff’s intestate, allege'd to have been caused by the defendant’s negligence in the operation ,tif one bf its trains, defendant appeals from a judgment in favor bf plaintiff after a trial without a jury. Judgment affirmed, with costs.. (Nóseworthy v: City of New York, 298 K, Y. 76.) Carswell, Sneed áiid MácCrate, JJ.j concur; kplari, P. J., dissents and votes to reverse -the judgment and to. dismiss the complaint, with the following memorandum: In .my opinion the circumstances, surrounding the accident and ijs cause are left entirely to conjecture, and. the facts established are not sufficient to justify ah inference that the accident .was caused by appellant’s negligence. Adél, J., concurs with Hóíáñ, P. <f. [Í99 Mise. 532.]